Ms. Michele Green Mr. Harley Fancher Special Nutrition Programs Arkansas Department of Human Services Division of Child Care  Early Childhood Education 101 East Capitol, Suite 106 Little Rock, AR 72201
Dear Ms. Green and Mr. Fancher:
This is in response to your request, pursuant to A.C.A. §25-19-105(c)(3)(B),1 for an Attorney General opinion concerning the release of certain personnel records under the Freedom of Information Act ("FOIA"), which is codified at A.C.A. §§ 25-19-101 through -107.
It appears from correspondence attached to your request that the records sought in this instance are those containing "all [of your] related job experience and education. . . ." Letter from Judy Besancon, Office of Chief Counsel, to Cindy Peques (Nov. 12, 1998). It appears further that the custodian of the personnel records in question has determined that the records are open to public inspection except for those specific exemptions set out under the FOIA. Id.
It is my opinion that the custodian has correctly decided that the records sought in this instance are personnel records that are generally open to public inspection under the FOIA. I cannot opine conclusively as to the release of any particular documents. Generally, however, records reflecting employees' job experience and education are, in my opinion, subject to disclosure. Courts have found relatively little privacy interest in records revealing training or education background and work experience. See Kruzon v. Department of Health  Human Services,649 F.2d 65 (1st Cir. 1981) and Simpson v. Vance, 648 F.2d 10 (D.C. Cir. 1980). It is clear, moreover, that the requester's purpose in seeking the documents is ordinarily irrelevant, the only relevant inquiry being whether the records are exempt from disclosure under the act. See J. Watkins, The Arkansas Freedom of Information Act 76 (3d ed. 1998).
Thus, while the "clearly unwarranted invasion of personal privacy" exception must of course be noted (§ 25-19-105(b)(10)), I believe it would be unusual for records reflecting one's job experience and education to contain information sufficiently private to warrant withholding the records from public inspection on that basis.2 See,e.g., Op. Att'y Gen. Nos. 95-291 and 93-421 (regarding the general disclosability of job applications).
Assistant Attorney General Elisabeth A. Walker prepared the following opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 My authority under § 25-19-105(c)(3)(B) is to review the decision of the custodian of the records regarding the release or withholding of personnel or evaluation records.
2 Regarding other specific exemptions under the FOIA, it should be noted that the exemption for scholastic records under § 25-19-105 has been deemed to encompass grade transcripts and other individual academic records, but not lists of schools attended or degrees received. See Op. Att'y Gen. Nos. 98-261 and 96-044.